MAYFIELD, J.
I am constrained to dissent in this case because I am convinced that both the opinion and the decision are wrong. In my judgment, count 4, the sole count which went to the jury, was not in law or in fact, nor intended by the pleader to be, a cause of action under the Employers’ Liability Act, but was intended to state a cause of action under section 2486 of the Code, known to us as the homicide statute. It is perfectly clear and certain that it was treated by the trial court and the defendant as being under the homicide statute, because the trial court *460charged the jury that the only damages recoverable were punitive, and not actual or compensatory. I submit that there is not a trial judge in this state nor an attorney in this state who ever brought or defended, or tried, actions under these two statutes who does not know that this court has held throughout the history of these two statutes, in scores, if not in hundreds, of cases, that the recoverable damages under the two statutes were entirely different. If the action is under the Employers’ Liability Act (Code, § 3912), the damages recoverable are purely and solely compensatory and go to the dependents of the deceased; and if it be shown that deceased left no dependents or next of kin, then the damages are merely nominal; and in the absence of proof of earning capacity, expectancy, and what his dependents would probably have received but for his wrongful death, only nominal damages are recoverable. If, however, the action is under the homicide statute (section 2486), then the damages are purely punitive, not actual or compensatory, and evidence to show the latter class is not admissible.
The trial court in this case instructed the jury that the damages recoverable were purely punitive and left to their discretion. Neither party excepted to this part of the charge, thereby conclusively showing that the attorneys for both plaintiff and de- ' fendant, and the trial court, treated the count as being under the homicide statute, and not under the Employers’ Liability Act.
I submit that under the practice in this state counts under the Employers’ Liability Act have become in a number of respects stereotyped, in following the language of the statute, so as to show under which subdivision of the statute the action is brought. Not a one of these stereotyped phrases is to be found in count 4. While the negligence alleged is imputed to the servants in charge or control of an engine, this is purely incidental; and I submit that the thought never entered the mind of the pleader that he was drawing a count under the fifth subdivision of the Employers’ Liability Act. The uniform practice in such cases is to allege the name of the agent or servant who was in charge or control of the engine, or to allege that his name is unknown to the pleader, and thus allege directly and specifically that such named person was by the defendant intrusted with such control, and that, while so in charge or control, he was guilty of the negligence complained of. This must be made an issuable fact, as well as the negligence vel non of such person.
*461If the count could be said to state a cause of action under the Employers’ Liability Act, then there is no evidence, and no tendency of any part of the evidence, to support this verdict under such count. There is not a word of evidence showing or tending to show any element of compensatory damages. There were no data from which the jury could possibly have ascertained the amount of damages recoverable. There was no evidence as to the age, habits, earnings, or earning capacity of the deceased, nor as to any other element. Therefore there was not a scintilla of evidence to support a verdict for more than nominal damages. This proposition is self-evident, and the authorities in support of it are too numerous to warrant the attempt to cite them.
Counts under the fifth subdivision of the Employers’ Liability Act are not intended to charge, and do not charge, negligence of the master, but negligence of the particular servant in charge of the engine, tram car, etc. They must show that such particular servant was guilty of actionable negligence as to the plaintiff or servant injured; that is, a breach of duty owing by one servant to the other, not a breach of duty owing by the master to the injured servant. The servant in charge of the engine, etc., must be liable to the injured servant, or the master is not liable under this subdivision, thought he might be liable at common law or under other subdivisions of the statute. The only negligence attempted to be alleged in this count was the failure of the engineer to keep a lookout for the deceased. No facts are alleged or attempted to be proven to show any duty resting on the engineer in charge of this train to keep a lookout for the deceased or any other person at the place of the injury. Nothing is alleged or proven to show that this engineer had any reason to suspect that deceased or.any other person would be on this bridge. The defendant, or some agent or servant of the defendant, may have been guilty of negligence in failing to notify the engineer that deceased and other servants were working on the bridge, or would be likely to be on or near it, and to be on the lookout for them; yet without such warning or notice to the engineer no duty rested on him to keep a lookout at the time and place of the injury.
It may be true that deceased was not a trespasser, and not a licensee, and had a right to be where he was so far as the defendant was concerned; but it is equally true that, unless the engi*462neer knew of his presence or of the probability of his presence or the presence of some other person on the track at the time and place of the injury, he was under no duty to keep a. lookout for deceased on the bridge at the time and place of the injury.
The insufficiency of counts in this respect has been frequently pointed out by this court. A complaint framed under subdivision 5 of the statute, counting upon the negligence of a fellow servant in the charge of an engine, must aver that such engineer knew, or had reason to believe, that the act in question would be likely to injure plaintiff, or that plaintiff was then within the line of danger from such act.— Louisville & N. R. Co. v. Bouldin, 110 Ala. 185, 200, 20 South. 325. Otherwise it shows no breach of duty on the part of the defendant.—Southern Railway Co. v. Goins, 1 Ala. App. 373, 56 South. 253. Where the negligence or wrong relied upon is alleged to have been that of the engineer in charge of the train, in that he “negligently failed to ring the bell or blow the whistle on said locomotive, or to otherwise give warning that he was ready and about to start said cars,’ the count is insufficient in that it fails to show a duty on the part of the engineer to warn intestate that he was ready to move the train. It is also bad in that it alleges in the alternative that the engineer failed to “ring the bell” or “blow the whistle, or to otherwise give warning.”—Lack-Buek Iron Co. v. Holmes, 164 Ala. 101, 51 South. 236. This would be, clearly, an attempt to .charge the engineer with a failure to perform the statutory duties required by section 5473 of the Code of 1907. This section has been held by this court not to apply to cases like the one under consideration.—Lack-Buek Iron Co. v. Holmes, 164 Ala. 101, 51 South. 236. See, also, 7 Mayfield’s Dig., p. 571.
It is very true that an action will lie against the master for the wrongful death of his servant, under the homicide statute, as well as under the Employers’ Liability Act, and that counts may be joined, one declaring under each of the statutes; but if the action is under either subdivision of the Employers’ Liability Act, then it cannot be under the homicide statute. An action under each cannot be joined in one count, because the damages recoverable are entirely different.
If the count in this case should be treated as stating a cause of action against the master at common law, it must fail, because the only negligence attempted to be proven was that of a fellow servant in the common employment with the deceased, for which *463negligence the mastér is not liable. In such cases it requires no special plea to raise this issue; it may be raised by the general affirmative charge.—Chamblee’s Case, 171 Ala. 188, 54 South. 681, Ann. Cas. 1913A, 977; Mansell’s Case, 138 Ala. 548, 36 South. 459.
The only possible theory upon which there can legally be recovery of substantial damages under count 4 is to treat it as a count under the homicide statute, as counsel for plaintiff and defendant and the trial court treated it. I do not mean to say or intimate that there should be a recovery if the count be good under the statute; but I do say that there cannot lawfully be a recovery of punitive damages under the Employers’ Liability Act. If the count be under this act, how can it be said that it was not error for the court to charge the jury, not only that punitive damages were recoverable, but that only such damages could be recovered?
Of course, we would not reverse on this appeal on account of the charges, because appellant requested the court to so charge. This, however, I submit, is conclusive to show that counsel for plaintiff and defendant correctly treated the count as being under the homicide statute, and not under the Employers’ Liability Act.
If this case is to become a precedent, then “confusion worse confounded” will necessarily follow. Trial courts and counsel cannot follow it without coming in conflict with every decision of this court heretofore rendered on the subject. If we are not to follow a long line of decisions construing statutes, which have time and time again been readopted, with that construction placed upon them, how can we hope to ever have dependable consistency of decision?